Citation Nr: 0841318	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  06-34 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran had active duty for training from November 1974 
to March 1975 and had active service from April 1978 to July 
1983.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In August 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

During the August 2008 hearing, the veteran testified that he 
is in receipt of disability benefits from the Social Security 
Administration (SSA) due to a mental breakdown.  Hearing 
transcript at 19-20.  VA has a duty to obtain all relevant 
records identified by the claimant, including records held by 
a Federal department or agency.  38 U.S.C.A. § 5103A(b).  On 
remand, the veteran's SSA disability records should be 
obtained and associated with the claims file.  If the records 
are not obtainable, a negative reply should be obtained and 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the decisions and related 
medical records regarding any claim by the 
veteran for Social Security Administration 
disability benefits and associate all 
obtained records with the claims file.  If 
such records do not exist, obtain a 
negative reply and associate with the 
claims file that reply and evidence of the 
efforts to obtain the records.

2.  After undertaking any additional 
development deemed appropriate, 
readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of all evidence obtained 
since issuance of the November 2006 
Statement of the Case.  If the decision 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




